Citation Nr: 1721013	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a service-connected status post fracture of the right fifth finger from May 6, 1980 to January 29, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Appeals Management Center (AMC), which implemented a prior Board decision granting an earlier effective date for service connection for      status-post fracture right fifth finger, effective May 6, 1980.  The Veteran has appealed with regard to the noncompensable rating assigned therein, for the              time period from May 6, 1980 to January 29, 2008. (A 10 percent rating for the right fifth finger disability has been in effect since January 30, 2008.)

A Decision Review Officer (DRO) hearing was held in February 2012 and a Travel Board hearing before the undersigned was held in April 2013.

The appeal was previously remanded in April 2014 and November 2014; it was subsequently returned for further appellate review.


FINDING OF FACT

For the entire appeal period, the Veteran's status post fracture of the right fifth finger has been manifested by painful motion.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for status post fracture of the right fifth finger have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5230, 5309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of VA examination.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Further, the remand instructions instructed the RO to obtain a retrospective medical opinion regarding the severity of his service-connected right fifth finger disability from May 6, 1980 to January 29, 2008.  The RO obtained an addendum opinion in September 2015 and issued a Supplemental SOC in October 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In reviewing the adequacy of the existing VA examination reports, the Board also recognizes that a new precedential opinion was recently issued by the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. In this case, however, the Board notes that the maximum disability rating under the applicable code for limitation of motion of the little finger (Diagnostic Code 5230) is 0 percent, a noncompensable rating.  Accordingly, a remand for additional testing on both active and passive motion pursuant to Correia would be irrelevant to the rating assignable for limited range of motion of the little finger.  As such, the existing examination reports are deemed adequate for rating purposes, and a remand under Correia is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating

a.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's claim of entitlement to service connection for status post fracture of the right fifth finger was granted in an April 2008 rating decision.  A 10 percent rating was assigned, effective January 30, 2008, based on "painful and decreased range of motion of the little finger."  The Veteran disagreed with the effective date assigned, and that decision was appealed to the Board.  In August 2010, the Board granted an earlier effective date of service connection to May 6, 1980.  A noncompensable rating was assigned from May 6, 1980, to January 29, 2008.  The Veteran filed a NOD with the rating assigned.

VA issued new regulations for evaluating ankylosis or limitation of motion of single or multiple digits of one hand under 38 C.F.R. § 4.71a, which became effective August 26, 2002.  Prior to August 26, 2002, the rating criteria provided that a 0 percent rating was warranted for favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  Subsequent to August 26, 2002, criteria based on limitation of motion of the fingers were added.

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the right or little finger, of either the major or minor hand.  38 C.F.R. § 4.71a.

Other potentially applicable diagnostic criteria include diagnostic code 5309, for injury to muscle group IX, which includes the intrinsic muscles of the hand and corresponding diagnostic code 5227 for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  This provision applies to the intrinsic muscles that supplement function of the forearm muscles in delicate manipulative movements.  The intrinsic muscles include the thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A Note to the criteria further states that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Rate on limitation of motion, minimum of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  The Note to the criteria also states to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a.

Diagnostic Code 5156 contemplates amputation of the little finger, and a 20 percent evaluation is assigned for the major or minor hand, little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, major or minor hand, little finger amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40. 

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the metacarpophalangeal joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal joint has a range of motion of zero to 70 or 80 degrees of flexion. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).

Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; and (iv) If only the metacarpophalangeal or proximal interphalangeal is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

b.  Factual Background 
 
The Veteran was afforded a VA examination in April 2008.  The examiner noted that the Veteran fractured his little finger in a storm door during Tech School in Biloxi, Mississippi.  The Veteran reported that he had pain in his little finger for the preceding 30 years.  He reported that the pain was constant and localized and he characterized the severity as three on a scale from one to ten.  The Veteran stated that the pain could be elicited by physical activity and stress and that it was relieved by nothing.  The Veteran stated that he could function without medication.  The Veteran stated that he was not receiving any treatment for his condition and he reported that he had not been hospitalized for the hand condition, either.  The examiner noted that the Veteran was right hand dominant.  

The Veteran was able to perform several functions with his right hand without difficulty.  On examination of his hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  The measurement between the thumb and the little finger was zero centimeters.  The right little finger range of motion was normal.  On the right hand, the joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and pain after repetitive use.  The joint function on the right was not additionally limited by incoordination.  The additional limitations did not reduce the joint function.  The X-ray findings of the right hand were within normal limits.  The diagnosis was status post fracture; the subjective factors were pain and the objective factors were limited range of motion.  

X-ray testing from June 2014 revealed that there was no evidence of fracture or dislocation, the joint spaces were unremarkable in appearance and there was no radiopaque soft tissue abnormality identified.  The X-ray report included an impression of "negative right hand radiographs."  

The Veteran was afforded another VA examination in July 2014.  The examiner noted a diagnosis of stiffness and loss of range of motion.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was limited range of motion of the little finger, which was reproduced on repetitive use testing.  There was functional loss in the right little finger, which was caused by less movement than normal, pain on movement, and deformity.  There was no pain on palpation and muscle strength testing was normal.  There was no ankylosis and no other pertinent physical findings, complications, conditions, signs and/or symptoms.  No abnormalities were noted on diagnostic testing.    

An addendum opinion was provided in September 2015.  The examiner had been asked to provide an assessment regarding the likely level of disability associated with the Veteran's service-connected right fifth finger disorder from May 6, 1980 to January 29, 2008.  The examiner reviewed the claims file and noted pertinent parts of the record in his report.  The examiner opined that it is at least as likely as not that the injury occurred at the time of service.  The examiner noted that, per the patient's own statements, the injury occurred during the period where he was training for his radar technologist position.  The examiner noted that, in finger injuries, stiffness sets in very quickly, the stiffness tends to be permanent, and the stiffness "does tend to affect patients at the level" of the 10 percent impairment rating that was given to the Veteran in 2008.  The examiner opined that it is at least as likely as not that the Veteran's finger residuals are connected to something that happened during active duty, which has continued to plague the Veteran from May 6, 1980, to January 29, 2008, and beyond.  He went on to state that it is at least as likely as not that this is something that is a permanent restriction, that the Veteran sought corrective treatment for at the time, and "these are just sequelae of the injury that has continued to plague him during his time both during as well as after his service period."  The examiner opined that the Veteran's right fifth finger disorder is indeed a chronic issue that has continued ever since initial injury while in service until the present day.  

X-ray testing from October 2016 showed that minimal degenerative joint disease was found at the distal interphalangeal joint of the right fifth finger.  

c.  Analysis 

The Board notes that the highest possible rating for limitation of motion of the right little finger and unfavorable or favorable ankylosis of the right little finger is a noncompensable rating, even when taking into consideration the provisions of DeLuca.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79 (2016) (38 C.F.R. § 4.59 is limited to the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and is subject to, a relevant diagnostic code). Significantly, however, the RO assigned a 10 percent rating, effective January 30, 2008, based on "painful and decreased range of motion of the little finger."  The September 2015 VA examiner noted that, in finger injuries, stiffness sets in very quickly, the stiffness tends to be permanent, and the stiffness "does tend to affect patients at the level" of the 10 percent impairment rating that was given to the Veteran in 2008.  The examiner opined that the Veteran's right fifth finger disorder is indeed a chronic issue that has continued ever since the initial injury while in service until the present day.  Accordingly, the Board finds that the Veteran is entitled to a 10 percent rating for the entire appeal period. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence does not show, and the Veteran does not contend, that his disability renders him unable to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issue before the Board and, as such, need not be further addressed.


ORDER

An initial 10 percent rating, and no higher, for status post fracture of the right fifth finger is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


